THE ATTORNEY GENERAL HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR A LETTER FROM THIS OFFICE CONCERNING WHETHER CERTAIN PROMOTIONAL GIVE AWAY PRIZE PROGRAMS AT REMINGTON PARK AND FAIR MEADOWS CONSTITUTE ILLEGAL LOTTERIES UNDER OKLAHOMA LAW. IF THEY ARE ILLEGAL, YOU ALSO ASKED WHAT THE RAMIFICATIONS RE FOR CONDUCTING SUCH LOTTERIES. TITLE 21 Ohio St. 1051 (1981) ET SEQ, GOVERNS OKLAHOMA'S LAW ON LOTTERIES AND SETS FORTH THE DEFINITION OF A LOTTERY. IN ORDER FOR CERTAIN ACTIVITY TO BE CONSIDERED A LOTTERY UNDER OKLAHOMA LAW, THERE MUST BE PRIZE, CHANCE AND CONSIDERATION. HOWEVER, EACH OF THESE ELEMENTS HAVE THEIR OWN DEFINITION AND INTERPRETATION UNDER THE LAW. SINCE ANY OPINION ON THE INTERPRETATION OF THE LOTTERY STATUTE TO THE QUESTIONS WHICH YOU ASKED MAY EITHER IMPLICATE POSSIBLE CRIMINAL ACTIVITY OR, IN THE ALTERNATIVE, MAY EXONERATE POSSIBLE CRIMINAL ACTIVITY, WE ARE UNABLE TO ISSUE AN OPINION ON THE QUESTIONS WHICH YOU HAVE POSED.
IT IS A LONGSTANDING POLICY OF THIS OFFICE THAT WHEN AN ISSUE INVOLVES RENDERING AN OPINION ON WHETHER CERTAIN ACTUAL CONDUCT MAY OR MAY NOT BE A CRIME UNDER OKLAHOMA LAW, THE ATTORNEY GENERAL DOES NOT ISSUE AN OPINION ON THE SUBJECT. THESE MATTERS ARE PROPERLY LEFT TO THE DISTRICT ATTORNEYS OF THE RESPECTIVE COUNTIES WHERE THE ACTIVITY IS TAKING PLACE. THEREFORE, I AM FORWARDING YOUR LETTER, WITH THE ATTACHMENTS THAT YOU SUBMITTED, TO THE OKLAHOMA COUNTY DISTRICT ATTORNEY'S OFFICE AND THE TULSA COUNTY DISTRICT ATTORNEY'S OFFICE FOR REVIEW.
I AM SORRY THAT WE COULD NOT BE OF MORE HELP TO YOU. HOWEVER, I BELIEVE THAT THE DISTRICT ATTORNEY'S OFFICE, AS THE PROPER AUTHORITY FOR REVIEWING ALLEGED CRIMINAL ACTIVITY, WILL REVIEW YOUR CONCERNS AND TAKE ANY ACTION THAT THEY MAY DEEM APPROPRIATE. IF YOU HAVE ANY FURTHER QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT ME.
(DIANE L. SLAYTON)